


Exhibit 10.1

 

RESTRICTED UNIT AGREEMENT

 

THIS AGREEMENT (the “Agreement”), made as of the      day of               
201     (the “Grant Date”), by and between Take-Two Interactive Software, Inc.
(the “Company”), and                        (the “Participant”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to grant to the Participant restricted units
(“Restricted Units”), each representing the right to receive, upon vesting, an
amount equal to the Fair Market Value (as defined below) of one (1) share of
common stock of the Company (a “Share”).

 

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.                                      Grant of Restricted Units.  Subject to
the restrictions, terms and conditions of this Agreement, the Company hereby
awards to the Participant                    Restricted Units.  The Restricted
Units constitute an unfunded and unsecured promise of the Company to deliver (or
cause to be delivered) to the Participant, subject to the terms of this
Agreement, cash on the applicable vesting date for such Restricted Units as
provided herein.  Until such delivery, the Participant shall have only the
rights of a general unsecured creditor; provided, that if prior to the
settlement of any Restricted Unit, (a) the Company pays a cash dividend (whether
regular or extraordinary) or otherwise makes a cash distribution to a
shareholder in respect of a Share, then the Company shall pay currently to the
Participant (on or as soon as practicable (but in no event later than 30 days)
following the date on which the underlying dividend or other distribution is
made to a shareholder), in respect of each then-outstanding Restricted Unit held
by him, an amount equal to any such cash dividend or distribution, and (b) the
Company pays a non-cash dividend (whether regular or extraordinary) or otherwise
makes a non-cash distribution in Shares or other property to a shareholder in
respect of a Share, then the Company shall provide the Participant, in respect
of each then-outstanding Restricted Unit held by him, an amount equal to the
Fair Market Value (as defined in the Take-Two Interactive Software, Inc. 2009
Stock Incentive Plan (the “Plan”)) of such Shares or an amount equal to the fair
market value of such other property as reasonably determined by the Company in
good faith, as applicable, at the same time as such Restricted Unit vests and is
settled under Section 2 below (and the Participant shall forfeit any such right
to such amount if such Restricted Unit is forfeited prior to vesting).

 

2.                                      Vesting and Settlement.

 

(a)                                 The Restricted Units shall become vested and
settled as to [one twelfth (1/12th) OR one twentieth (1/20th)] of the Restricted
Units commencing on September 30, 2013 and on each of the first [12 OR 20]
consecutive quarterly anniversaries thereafter; provided that, subject to
Section 3, the Participant has not had a Termination at any time prior to the
applicable vesting date.  As used herein, the term “Termination” shall have the
meaning ascribed to it in the Plan.  On each vesting date, the Company shall
issue or transfer to the Participant, or cause to be issued or transferred to
the Participant, an amount in cash having a value equal to the aggregate value
of a number of Shares equal to the number of Restricted Units subject to vesting

 

--------------------------------------------------------------------------------


 

on such date, based on the closing price of the Shares on such settlement date
on the principal national securities exchange on which the Shares are traded on
such date (or if the Shares are not traded on such date, the immediately
preceding trading date).  Notwithstanding anything herein to the contrary, in
the discretion of the Company, each Restricted Unit (including any amount
provided for pursuant to Section 1(a)) may be settled in Shares issued pursuant
to the Plan (subject to any required delay in issuance as required under the
Plan, but only to the same extent any such delay is imposed on the issuance of
Shares in respect of awards of restricted stock or restricted units granted
under the Plan to other employees of Rockstar Games, Inc. on or about the date
hereof) or under any other plan or program of the Company approved by the
Company’s stockholders, or subject to compliance with applicable law and
regulations, on a standalone basis, or in a combination of cash and Shares, if
and only to the extent that there are sufficient Shares available for such
purpose under the Plan or such other plan or program; provided that in all
events such Shares shall be listed for trading on the principal national
securities exchange on which the Shares are traded on such date.  To the extent
that any portion of the Restricted Units is vested as of the Grant Date, such
portion of the Restricted Units shall be settled immediately upon grant in the
manner set forth in this Section 2.  To the extent that a Share is delivered to
the Participant upon settlement of a Restricted Unit, the Participant shall be
deemed the beneficial owner of the Share at the close of business on the
settlement date and shall be entitled to any dividend or distribution that has
not already been made with respect to such Shares if the record date for such
dividend or distribution is after the close of business on such settlement date.

 

(b)                                 There shall be no proportionate or partial
vesting in the periods prior to each vesting date and all vesting shall occur
only on the appropriate vesting date, provided that no Termination has occurred
prior to such date.

 

(c)                                  Following the consummation of a Change in
Control (as defined below), the Restricted Units shall continue to vest and
settle in accordance with the schedule set forth in Section 2(a) above, provided
that all Restricted Units remaining unvested as of the twelve (12) month
anniversary of the consummation of such Change in Control shall become fully
vested and settled as of such date, provided that no Termination has occurred
prior to such date.  Notwithstanding the immediately preceding sentence, if such
Change in Control involves the conversion of Shares in whole into cash or in
part into cash and in part into securities of the purchaser or acquiror
(“Purchaser Securities”), then with respect to each Restricted Unit settled
following such Change in Control, the Participant shall receive an amount in
cash equal to the cash that the Participant would have received had he been the
holder of one (1) Share upon the Change in Control, plus, to the extent that the
Company’s shareholders received part cash and part Purchaser Securities in
respect of their Shares, an amount in cash or Purchaser Securities, or a
combination of cash and Purchaser Securities, in the discretion of the Company
(or the purchaser, as applicable), having an aggregate value equal to the fair
market value of the number of Purchaser Securities that the Participant would
have received had he been the holder of one (1) Share upon the Change in
Control.  For purposes of this Agreement, a “Change in Control” shall be deemed
to occur upon any of (i) the election of directors constituting a change during
the course of any 12 month period in a majority of the board of directors of the
Company (the “Board”), which directors were not nominated by the Board
immediately in place prior to any such change; (ii) the election of directors
constituting a majority of the board of directors (the “Rockstar Board”) of
Rockstar Games, Inc. (“Rockstar”), a wholly-owned subsidiary of the Company, who
are not full-time employees of either the Company or Rockstar and who were not

 

2

--------------------------------------------------------------------------------


 

nominated by the Rockstar Board immediately in place prior to any such change;
(iii) the acquisition (whether by merger, consolidation, purchase or other
transaction) by any person, entity or group of beneficial ownership of 50
percent or more of either the outstanding shares of common stock of the Company
or Rockstar or the combined voting power of the then outstanding voting
securities of the Company or Rockstar entitled to vote generally in the election
of directors of the Board or the Rockstar Board, as applicable; (iv) a merger,
consolidation or other transaction involving the Company or any of its
subsidiaries which results in the stockholders of the Company or Rockstar prior
thereto continuing to represent less than 50 percent of the outstanding shares
of common stock or the combined voting power of the voting securities of the
Company or Rockstar, as applicable, or the surviving entity after such
transaction; or (v) the sale or other disposition of assets of the Company or
Rockstar representing 50 percent or more of the consolidated assets, revenues,
earnings or fair market value of either of them.

 

(d)                                 If any Shares become deliverable to the
Participant hereunder, the Company shall promptly issue and deliver, unless the
Company is using a book entry or similar method pursuant to Section 7 of this
Agreement (in which case the Company shall upon request promptly issue and
deliver upon the Participant’s request), to the Participant a new stock
certificate registered in the name of the Participant for such Shares and
deliver to the Participant such Shares, in each case free of all liens, claims
and other encumbrances (other than those created by the Participant), subject to
applicable withholding taxes.

 

3.                                      Termination.  Unless otherwise provided
in an employment agreement or other similar agreement between the Participant
and the Company or any of its Affiliates (as defined in the Plan) in effect on
the date hereof, in the event of a Termination, the Participant shall forfeit to
the Company, without compensation, any and all Restricted Units (but no Shares
or cash delivered to the Participant prior to such Termination upon settlement
of a vested Restricted Unit).

 

4.                                      Withholding.  The Participant shall pay,
or make arrangements to pay, in a manner reasonably satisfactory to the Company,
an amount equal to the amount of all applicable federal, state and local or
foreign taxes that the Company is required to withhold at any time.  In the
absence of such arrangements, the Company or one of its Affiliates shall have
the right to withhold such taxes from the Participant’s normal pay or other
amounts payable to the Participant, including, but not limited to, the right to
withhold cash or Shares otherwise deliverable to the Participant hereunder.  In
addition, in the event that on any vesting date (i) the Participant is
prohibited from trading in securities of the Company pursuant to applicable law
or regulations or the Company’s written policies then applicable, then any
statutorily required withholding obligation shall be satisfied by delivery of
Shares to the Company (including Shares issuable under this Agreement), or
(ii) the Shares are not traded on a principal securities exchange in the United
States, then any statutorily required withholding obligation may be satisfied by
delivery of Shares to the Company (including Shares issuable under this
Agreement), in either case, except as may be provided in a 10b5-1 trading plan
entered into by the Participant with respect to the grant of the Restricted
Units.

 

5.                                      Obligation to Maintain Registration
Statement with Reoffer Prospectus.  To the extent that the Company settles any
Restricted Units in Shares, such Shares shall be issued

 

3

--------------------------------------------------------------------------------


 

pursuant to a Registration Statement on Form S-8 including a “re-offer
prospectus” to enable the Participant to freely sell Shares that have been
delivered to him, and shall maintain the current status of such Registration
Statement (and the applicable prospectuses) for so long as any Shares remain
owned by the Participant.

 

6.                                      No Obligation to Continue Employment. 
This Agreement is not an agreement of employment.  This Agreement does not
guarantee that Rockstar, nor the Company or its Affiliates, will employ or
retain, or continue to employ or retain, the Participant during the entire, or
any portion of the, term of this Agreement, including but not limited to any
period during which the Restricted Units are outstanding, nor does it modify in
any respect the Company’s or an Affiliate’s right to terminate or modify the
Participant’s employment or compensation.

 

7.                                      Uncertificated Shares.  Notwithstanding
anything else herein, to the extent permitted under applicable law, the Company
may issue the Shares in the form of uncertificated shares.  Such uncertificated
Shares shall be credited to a book entry account maintained by the Company (or
its designee) on behalf of the Participant.  If thereafter certificates are
issued with respect to the uncertificated shares, such issuance and delivery of
certificates shall be in accordance with the applicable terms of this Agreement.

 

8.                                      Adjustments.  The Company shall make any
adjustments to the Restricted Units upon any changes in capital structure of the
Company, as determined by the Company’s board of directors in good faith and in
a manner consistent with adjustments made to awards granted under the Plan.  The
Company hereby agrees that in the event that the Company takes any action with
respect to outstanding awards under the Plan (including restricted stock)
pursuant to Section 4.2 of the Plan, the Restricted Units shall receive the same
treatment as applied to all other Shares or awards in respect of Shares.

 

9.                                      Notices.  Any notice or communication
given hereunder (each a “Notice”) shall be in writing and shall be sent by
personal delivery, by courier or by United States mail (registered or certified
mail, postage prepaid and return receipt requested), to the appropriate party at
the address set forth below:

 

If to the Company, to:

 

Take-Two Interactive Software, Inc.

622 Broadway

New York, New York 10012

Attention: General Counsel

Facsimile:  646-536-2923

 

If to the Participant, to the address for the Participant on file with the
Company,

 

or such other address or to the attention of such other person as a party shall
have specified by prior Notice to the other party.  Each Notice will be deemed
given and effective upon actual receipt (or refusal of receipt).

 

4

--------------------------------------------------------------------------------


 

10.                               Acceptance.  The Participant shall forfeit the
Restricted Units if the Participant does not execute this Agreement within a
period of 60 days from the date the Participant receives this Agreement.

 

11.                               Governing Law.  All questions concerning the
construction, validity and interpretation of this Agreement will be governed by,
and construed in accordance with, the domestic laws of the State of Delaware,
without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Delaware.

 

12.                               Consent to Jurisdiction.  In the event of any
dispute, controversy or claim between the Company or any Affiliate and the
Participant in any way concerning, arising out of or relating to the Plan or
this Agreement (a “Dispute”), including without limitation any Dispute
concerning, arising out of or relating to the interpretation, application or
enforcement of the Plan or this Agreement, the parties hereby (a) agree and
consent to the personal jurisdiction of the courts of the State of New York
located in New York County and/or the Federal courts of the United States of
America located in the Southern District of New York (collectively, the “Agreed
Venue”) for resolution of any such Dispute, (b) agree that those courts in the
Agreed Venue, and only those courts, shall have exclusive jurisdiction to
determine any Dispute, including any appeal, and (c) agree that any cause of
action arising out of this Agreement shall be deemed to have arisen from a
transaction of business in the State of New York.  The parties also hereby
irrevocably (i) submit to the jurisdiction of any competent court in the Agreed
Venue (and of the appropriate appellate courts therefrom), (ii) to the fullest
extent permitted by law, waive any and all defenses the parties may have on the
grounds of lack of jurisdiction of any such court and any other objection that
such parties may now or hereafter have to the laying of the venue of any such
suit, action or proceeding in any such court (including without limitation any
defense that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum), and (iii) consent to service of process
in any such suit, action or proceeding, anywhere in the world, whether within or
without the jurisdiction of any such court, in any manner provided by applicable
law.  Without limiting the foregoing, each party agrees that service of process
on such party pursuant to a Notice as provided in Section 9 hereof shall be
deemed effective service of process on such party.  Any action for enforcement
or recognition of any judgment obtained in connection with a Dispute may
enforced in any competent court in the Agreed Venue or in any other court of
competent jurisdiction.

 

13.                               Counterparts.  This Agreement may be executed
(including by facsimile transmission) with counterpart signature pages or in
separate counterparts each of which shall be an original and all of which taken
together shall constitute one and the same agreement.

 

14.                               Miscellaneous.

 

(a)                                 This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, legal
representatives, successors and assigns.

 

(b)                                 The failure of any party hereto at any time
to require performance by another party of any provision of this Agreement shall
not affect the right of such party to require performance of that provision, and
any waiver by any party of any breach of any provision of

 

5

--------------------------------------------------------------------------------


 

this Agreement shall not be construed as a waiver of any continuing or
succeeding breach of such provision, a waiver of the provision itself, or a
waiver of any right under this Agreement.

 

(c)                                  This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes any prior agreements between the Company and the Participant with
respect to the subject matter hereof.

 

[Remainder of page intentionally left blank — signature page follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

 

 

TAKE-TWO INTERACTIVE SOFTWARE, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

[Name]

 

 

 

7

--------------------------------------------------------------------------------
